DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,719,020 B2 (hereinafter Chen). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 4 of Chen teaches a method of removing material from an EUV radiation source (cleaning EUV apparatus, claim 1), comprising generating target droplets of a given material in a droplet generator through a nozzle of the droplet generator (target droplet generator for generating metal droplet within a chamber, claim 1), monitoring residual material on the droplet generator to measure an amount of the residual material (claim 4), and removing the residual material by ejecting pressurized dry ice particles based on the measured amount of residual material (blasting dry ice, claim 1; based on measured residual material, claim 4). 
Regarding claim 3, claim 4 of Chen teaches forming the pressurized dry ice particles. 
Regarding claim 4, claim 4 of Chen teaches forming a pressurized air stream from a cleaner supporting member.
	Regarding claim 5, claim 4 of Chen teaches collecting the residual material and sublimated gaseous carbon dioxide form the pressurized dry ice particles (claim 4).
	Regarding claim 6, claim 4 of Chen teaches adjusting valves of a blasting pump when an amount of the residual material in the droplet generator is more than a threshold amount, and regulating operating parameters of a blasting compressor and the blasting pump.
	Regarding claim 7, it would be obvious to one of ordinary skill in the art at the time of the invention to adjust the flow rate of pressurized dry ice particles to between 0.5-500 liters per minute, as a matter of optimizing a result-effective variable to a value within a wide claimed range (through adjusting the operating parameters of the blasting apparatus which Chen already teaches) in order to optimize the material removal (which can be easily checked by the detecting device of Chen).
Regarding claim 8, it would be obvious to one of ordinary skill in the art at the time of the invention to adjust the pressure of the pressurized dry ice particles to between 1-1000 kPa, as a matter of optimizing a result-effective variable (through adjusting the operating parameters of the blasting apparatus which Chen already teaches) in order to optimize the material removal (which can be easily checked by the detecting device of Chen).
Regarding claim 9, it would be obvious to one of ordinary skill in the art at the time of the invention to adjust the diameter of pressurized dry ice particles to between 10m-10mm, as a matter of optimizing a result-effective variable (through adjusting the operating parameters of the blasting apparatus which Chen already teaches) in order to optimize the material removal (which can be easily checked by the detecting device of Chen).
Regarding claim 10, claim 4 of Chen teaches a method of removing material from an EUV radiation source (cleaning EUV apparatus, claim 1), comprising generating target droplets of a given material in a droplet generator through a nozzle of the droplet generator (target droplet generator for generating metal droplet within a chamber, claim 1), removing the residual material by a cleaner blasting assembly having a cleaner blasting nozzle (blasting dry ice through blasting nozzle, claim 1) and adjusting a pressure of the pressurized dry ice particles of the cleaner blasting assembly based on the amount of residual material removed (adjusting valves of blasting pump, implicitly adjusts pressure, claim 4).
Regarding claim 11, claim 4 of Chen teaches an exhaust device configured to collect the residual material (collecting residual material, claim 1).
	Regarding claim 13, claim 4 of Chen teaches adjusting a supporting member (dry ice supporting member, claim 1) including a blasting compressor.
	Regarding claim 14, claim 4 of Chen teaches adjusting valves of a blasting pump when the amount of residual material in the droplet generator is more than a threshold amount.
	Regarding claim 15, claim 4 of Chen teaches regulating ejecting parameters of a blasting compressor and the blasting pump, when pressurized dry ice particles are ejected from a cleaner blasting nozzle.
Claims 1-3 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,029,613 B2 (hereinafter Chen ‘613). 
Regarding claim 1, claim 4 of Chen ‘613 teaches a method of removing material from an EUV radiation source (cleaning EUV apparatus, claim 1), comprising generating target droplets of a given material in a droplet generator through a nozzle of the droplet generator (target droplet generator for generating metal droplet within a chamber, claim 1), monitoring residual material on the droplet generator to measure an amount of the residual material (claim 4), and removing the residual material by ejecting pressurized dry ice particles based on the measured amount of residual material (blasting dry ice, claim 1; based on measured residual material, claim 4). 
Regarding claim 2, claim 4 of Chen ‘613 teaches that microscopic shock waves by the pressurized dry ice particles remove the residual material from the target droplet generator.
Regarding claim 3, claim 4 of Chen ‘613 teaches forming the pressurized dry ice particles. 
	Regarding claim 6, claim 4 of Chen ‘613 teaches adjusting valves of a blasting pump when an amount of the residual material in the droplet generator is more than a threshold amount, and regulating operating parameters of a blasting compressor and the blasting pump.
	Regarding claim 7, it would be obvious to one of ordinary skill in the art at the time of the invention to adjust the flow rate of pressurized dry ice particles to between 0.5-500 liters per minute, as a matter of optimizing a result-effective variable to a value within a wide claimed range (through adjusting the operating parameters of the blasting apparatus which Chen ‘613 already teaches) in order to optimize the material removal (which can be easily checked by the detecting device of Chen ‘613).
Regarding claim 8, it would be obvious to one of ordinary skill in the art at the time of the invention to adjust the pressure of the pressurized dry ice particles to between 1-1000 kPa, as a matter of optimizing a result-effective variable (through adjusting the operating parameters of the blasting apparatus which Chen ‘613 already teaches) in order to optimize the material removal (which can be easily checked by the detecting device of Chen ‘613).
Regarding claim 9, it would be obvious to one of ordinary skill in the art at the time of the invention to adjust the diameter of pressurized dry ice particles to between 10m-10mm, as a matter of optimizing a result-effective variable (through adjusting the operating parameters of the blasting apparatus which Chen ‘613 already teaches) in order to optimize the material removal (which can be easily checked by the detecting device of Chen ‘613).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19 of Chen ‘613 in view of Becker (US 20160207078 A1).
Regarding claim 17, claim 18 of Chen ‘613 teaches a cleaning apparatus for an extreme ultraviolet (EUV) radiation source, comprising: a cleaner blasting assembly having a cleaner blasting nozzle to remove residual material from a target droplet generator, a device configured to monitor the residual material on the droplet generator; and a controller communicating with the cleaner blasting assembly and the device configured to adjust cleaning moves and position of the cleaner blasting assembly to enhance the cleaning effect.
Chen ‘613 does not teach that the monitoring is by an imaging device.
Becker teaches a method of detecting contamination in an EUV system using an imaging device ([0017]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the monitoring device of Chen an imaging device, based on the teaching of Becker that this is a known way of monitoring contamination in an EUV device with no unexpected result.
Regarding claim 20, Chen ‘613 does not teach that the controller includes an exhaust device to collect the residual material and sublimated gaseous carbon dioxide from pressurized dry ice particles.
Becker teaches a method of removing contaminants from an exhaust device including collecting removed material (suction extracting device, [0021]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chen ‘613 to have an exhaust device for removing material (including residual material and excess carbon dioxide in the system of Chen), based on the teaching of Becker that this is a known way of removing contamination in an EUV device with no unexpected result.


Allowable Subject Matter
Claims 12, 16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious a system for cleaning a nozzle with dry ice particles including monitoring the amount of residual material and adjusting the method based on the amount of residual material, including adjusting a pulsation insert configured to generate a pulsation of pressurized air stream of the cleaner blast nozzle, or a blaster assembly selectively attachable to and extendable from a chamber, or a controller that adjusts cleaning modes and position of the operating system including a blasting compressor and blasting pump.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/           Examiner, Art Unit 2881